DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 2/1/2022.
The Amendment filed on 1/13/2022 has been entered.  
Claims 1, 5, and 9 have been amended by Applicant.
Claims 2-3, 6-7, and 10-11 are previously cancelled by Applicant.
Claims 1, 4-5, 8-9, and 12 remain pending in the application of which Claims 1, 5, and 9 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-5, 8-9, and 12 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 5, and 9.

Most pertinent prior art:
SUNG (US 2014/0379348 A1) discloses a method/system for analyzing an input speech signal, detecting a disordered section/segment of the input speech signal, and restoring the detected segment, so that it sounds like a healthy speech signal comprising: 
comparing the obtained at least one speech utterance with at least one deviation model (SUNG Fig. 2 – “Phoneme Characteristic Table 270”; Par 73 – “The phoneme characteristic table may contain restoration information about disordered voice components and normal voice components. The restoration unit 140 can restore a disordered voice component to a normal voice component by adjusting a formant frequency, a template bandwidth, and the like of the disordered voice component with reference to the phoneme characteristic table 170.”; Par 84 – “For example, the disordered voice determination unit 240 can determine a disordered voice by comparing the received voice component with a voice component in the phoneme characteristic table 270. The phoneme characteristic table 270 contains phonemes which are often pronounced incorrectly as for a specific disorder, and, thus, the disordered voice determination unit 240 can identify a disordered voice with reference to the phoneme characteristic table 270.”; Par 101 – “By comparison in a formant frequency between the disordered voice component and the normal voice component, the first formant frequency and the second formant frequency are higher by about 200 Hz in the disordered voice, and a bandwidth of the first formant is similar but a bandwidth of the second formant is narrower by about 300 Hz in the disordered voice. A bandwidth of the third formant is narrower in the disordered voice.”); 
determining a deviation level of the at least one speech utterance (SUNG Par 85 – “Further, the disordered voice determination unit 240 determines whether a voice component of the disordered voice is a normal voice component or a disordered voice component.”; Par 109 – “According to the analysis of the charts of the frequency domain corresponding to the section within the dotted line, it can be understood that both of formant frequencies and bandwidths are different.”; Par 116 – “As for each of the source spectrum and the filter response, it can be determined that there are no significant differences between the source spectrum of the disordered phoneme ㅊ(ch)/ in (a) of FIG. 6 and the source spectrum of the normal phoneme ㅊ(ch)/ in (b) of FIG. 6 except for some differences in amplitude.), 

comparing the received voice component with a voice component in the phoneme characteristic table 270.”); 
determining at least one speech modification matching the determined deviation level of the at least one speech utterance (SUNG Par 102 – “As described above, the restoration unit of the disordered voice processing apparatus according to an exemplary embodiment of the present invention can restore a disordered voice component with reference to a phoneme characteristic table. For example, formant information of a normal voice /i/ is stored in the phoneme characteristic table, and the restoration unit processes a disordered voice component with reference to the phoneme characteristic table so as to generate a restored voice component. For example, the restoration unit can adjust a formant frequency of a first formant in the disordered voice component from 422 Hz to about 275 Hz, a bandwidth of a second formant from 140 Hz to about 475 Hz, and a bandwidth of a third formant from 208 Hz to about 600 Hz. The restoration unit can generate and output a restored voice component based on the adjusted formant frequencies and bandwidths.”); and 
modifying the obtained at least one speech utterance in all the locations of the deviations, using the determined at least one speech modification (SUNG Par 102 – “For example, the restoration unit can adjust a formant frequency of a first formant in the disordered voice component from 422 Hz to about 275 Hz, a bandwidth of a second formant from 140 Hz to about 475 Hz, and a bandwidth of a third formant from 208 Hz to about 600 Hz. The restoration unit can generate and output a restored voice component based on the adjusted formant frequencies and bandwidths.”; Fig. 8; Par 122 – “The restoration unit of the disordered voice processing apparatus according to an exemplary embodiment of the present invention can perform restoration by removing of an unnecessary voice in addition to adjustment of a formant and filtering. (a) of FIG. 8 is a chart of a disordered voice, and illustrates that a voice of a section A acquire a restored voice component from which a disordered voice component is removed by removing the nasal sound. (b) of FIG. 8 is a chart of a restored voice signal from which a nasal sound is removed, and illustrates that amplitude is reduced in the section A′ and the section B′.”), wherein the at least one speech utterance is modified by identifying all instances of occurrence of mispronounced phoneme (SUNG Par 120 – “In order to restore a disordered phoneme /ㅊ(ch)/ to a normal phoneme /ㅊ(ch)/, a restoration process for each of the turbulence section A and the aspiration section B may be demanded. For example, the restoration unit may apply a secondary band-pass filter having a bandwidth of 6 to 8 kHz to the turbulence section A and may adjust a formant with respect to the aspiration section B. Further, the restoration unit may adjust amplitude with respect to the voice section connected to a vowel. Otherwise, the restoration unit may acquire a restored voice component based on a disordered voice component by adjusting duration of the aspiration section B.”) and the locations in the at least one speech utterance and applying correction at the identified locations (SUNG Par 87 – “That is, the restoration unit 250 does not process all voice components, but can acquire a restored voice component of only a voice determined as a disordered voice by the disordered voice determination unit 240. Further, the restoration unit 250 acquires a restored voice component by processing only a disordered voice component among multiple voice components of a disordered voice. As described above, the disordered voice processing apparatus 200 according to an exemplary embodiment of the present invention can reduce distortion in disordered voice restoration by selectively restoring only a disordered voice component as a cause of misarticulation.”).
However, SUNG fails to teach all the limitations recited in the independent claims 1, 5, and 9.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JONATHAN C KIM/Primary Examiner, Art Unit 2655